EXHIBIT 23.1  CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated June 3, 2013, with respect to the consolidated financial statements in the Annual Report of Morgans Foods, Inc. on Form 10-K for the year ended March 3, 2013. We hereby consent to the incorporation by reference of said report in the Registration Statement of Morgans Foods, Inc. on Form S-8 (File No. 333-91157, effective November 17, 1999). /s/ GRANT THORNTON LLP Cleveland, Ohio June 3, 2013
